DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 5, 6, 7, 8, 11, 12 and 14: The claim is indefinite because the variable “R” is undefined in the claim.
Regarding claim 4: It is unclear what is meant by the limitation “wherein the base resin comprises a compound that forms a -SiR2-O- backbone at least to an extent of 10 mol%.” This could mean that 10 mol % or more of the silicon atoms have “formed” into a siloxane group.  Or it could be that 10 mole % or more of the compound is siloxane groups.  Or it could be that in the base resin, at least 10 mol% are siloxane containing compounds. Is the compound required to be capable of forming -SiR2-O- groups at some point? Or the groups already need to be formed? Appropriate correction is required.
Regarding claim 14: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “an insulation system”, and the claim also recites “especially for a medium- and/or high-voltage machine” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oldham et al. (U.S. Pat. 5,064,574).
Regarding claims 1 and 14: Oldham et al. teaches an insulation material (abstract) comprising a base resin/epoxy-siloxane resin (col. 12 lines 20-25) that cures to a thermoset/cures at 160 °F (col. 12 lines 39-40).  Oldham et al. also teaches a curing agent (col. 12 lines 25-30).  The base resin is 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30), which comprises a siloxane containing compound forming a -SiR2-O- backbone in the thermoset.
Regarding claim 2 and 3: The instant specification defines 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane as being in monomeric and/or oligomeric form (published paragraph 42).
Regarding claim 4: The structure of 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30) is 
    PNG
    media_image1.png
    213
    352
    media_image1.png
    Greyscale
which has 57 atoms, and the -SiR2-O- group takes up 19 of those atoms, so 19/57 is 33 mol% of the compound is -SiR2-O- groups.
Regarding claim 5: The curing agent is 1,3-bis(3-aminopropyl) 1,1,3,3-tetramethyl-1,3-disiloxane (col. 12 lines 25-30), which forms a -SiR2-O- backbone bearing amino functionalities suitable for curing the base resin.
Regarding claims 6 and 7: The structure of 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30) is 
    PNG
    media_image1.png
    213
    352
    media_image1.png
    Greyscale
which has 2 units of -SiR2-O- and 8 units of -CR2- in the backbone so that the stoichiometric ratio is 1:4.
Regarding claim 8: Oldham et al. teaches 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30), which comprises a glycidyl functionalized compound having a -SiR2-O- backbone.
Regarding claim 9: Oldham et al. teaches 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30), which is a glycidyl ether compound.
Regarding claims 11, 12 and 13: Oldham et al. teaches 1,3-bis(-glycidyloxypropyl)tetramethyldisiloxane (col. 12 lines 25-30), which is a base resin comprising an epoxy terminated alkylsiloxane forming a -SiR2-O- backbone.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Howells (U.S. Pat. 4,533,713).
Regarding claim 1: Howells teaches an insulation material (col. 12 lines 35-40) comprising a base resin (col. 9 lines 5-10) that cures to a thermoset/cured with a curing agent (abstract) where the base resin is 1,3-bis(3-glycidoxypropyl)tetramethyldisiloxane (col. 9 lines 5-10), which has -SiR2-O- in the backbone.  While Howells teaches other embodiments that do not have the -SiR2-O- group, this compound is a disclosed embodiment. At the time of the invention a person having ordinary skill in the art would have found it obvious to chose the 1,3-bis(3-glycidoxypropyl)tetramethyldisiloxane of Howells and would have been motivated to do so since the art teaches it is an acceptable solution to the disclosed problem.
Regarding claim 10: Howells also teaches a cycloaliphatic epoxy compound (col. 8 lines 20-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/968,055 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a formulation having a resin with alkyl-/arylpolysiloxane and a curing agent as in the instant specification.  Since the composition of the copending application is epoxy/glycidyl ether functional, then it is a thermoset since this functional group is thermosettable.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767